NO. 07-11-0106-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                            PANEL C

                                         MARCH 29, 2011


                                   In re JESSE OLIVA, JR.,
                                                               Relator



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION

       Relator Jesse Oliva, Jr., proceeding pro se, filed a petition for writ of mandamus

on March 9, 2011. By letter of March 14, 2011, we informed relator of his failure to pay

the filing fee and explained the proceeding would be dismissed unless the filing fee was

paid by March 24, 2011. See Tex. R. App. P. 5, 20.1, 42.3(c). Relator did not pay the

fee or file an affidavit of indigence.


       Accordingly, we dismiss relator’s petition. See Tex. R. App. P. 5, 42.3(c).



                                                  Per Curiam